JiGRISBAUM, Judge.
In this matter, the defendant appeals from a judgment revoking his probation. There is no right of appeal from a probation revocation; accordingly, in the interest of judicial economy, we will treat this appeal as a supervisory writ and herein grant review. Upon review, the writ is denied.

ISSUE

The single issue presented is whether the trial court erred in revoking the defendant’s probation.

ANALYSIS

The record shows that, at the hearing on the probation revocation, the defendant’s probation officer, Mr. Brian Bond, testified that the defendant tested positive for cocaine at a New Orleans Substance Abuse Clinic on April 4, 1993, Rwhich was during his probation term. The defendant himself admitted he had used cocaine during his probationary period. Mr. Bond also testified that the last time the defendant had checked in with him was in July 1993. Defendant admits he was to check in once every three months but had missed the last two visits. Additionally, Mr. Bond testified that the defendant was required to send in a monthly report, but Mr. Bond had not received such a report since July 1993. The defendant was also required to inform the probation officer of any change of address, but Mr. Bond stated defendant moved in July 1993 but had yet to notify him of his new address. Finally, in responding to the above violations, the defendant cites personal problems in his life, including his divorce and temporary loss of job, as his reasons for putting things “on the back burner.”
In light of the above evidence, we find the trial court in no way abused its wide discretion in revoking this defendant’s probation.
Finally, we note relator requested an error patent review. However, the law does not accord us the right to review for error patent in a writ scenario. La.Code Crim.P. art. 920. Importantly, since this matter was incorrectly lodged as an appeal and incorrectly docketed by this Court as such, we have, like we have done in the past, accorded the matter writ status under the guise of judicial economy. This approach is inconsistent with our legislative scheme for the appropriate exercise of our supervisory jurisdiction and will not be repeated as of January 1,1995, pursuant to our En Banc Order dated December 9, 1994.
For the reasons assigned, the writ is denied.

WRIT DENIED.